DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 210 (FIG. 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10, 775, 539. Although the claims at issue are not identical, they are not patentably distinct from each other because the presently examined claims fully encompass the conflicting claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. 
In lines 11-13 of claim 1, it is unclear how the polarizing plate can have a stack structure in which the polarizer, the first protective layer, the second refractive index layer and the first refractive index layer can be sequentially stacked in that order, if the pattern layer comprising the first refractive index layer and the second refractive index layer are on the one surface of the polarizer as set forth in the preceding lines 3-5, unless the first protective layer is stacked on a side of the polarizer that is opposite to the side on which the second refractive index layer and the first refractive index layer are stacked, and is treated accordingly for the purposes of examination.  Claims 2-16 depend on and include the subject matter of claim 1, without providing a solution to the indefinite issue described above.
In lines 4-5, claim 3 recites “(n being an integer greater than or equal to 5)”. Because this is presented in parentheses, it is not clear if it is actually a limitation of the claim.  
Clarification and/or amendment, accompanied by relevant citation(s) from the specification are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    419
    596
    media_image1.png
    Greyscale
   

		
Claims 1-5, 11-12, 14 are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Shim (US 2014/0175404).
Regarding claims 1, 11, Shim teaches a polarizing plate (optical film 908 [0146]) comprising: 
a polarizer (linear polarization layer 160 [0147]); 
a pattern layer (low refractive layer 120 + high refractive layer 110 [0146]) on one surface of the polarizer 160 (Fig. 13 shown above), the pattern layer 120+110 comprising a first refractive index layer (high refractive index layer 110 [0146] includes a plurality of grooves GR [0128]) having at least one engraved pattern (pattern having a plurality of grooves may be an engraved pattern [0012]) and a second refractive index layer (low refractive index layer 120 [0146] formed of a material having a lower refractive index than a material constituting the high refractive index pattern layer 110 [0128]) having a filling pattern (includes a filling material [0128]) filling at least a portion of the engraved pattern (fills the plurality of grooves GR formed in the high refractive index pattern layer 110 [0128]), the first refractive index layer 110 having a higher refractive index than the second refractive index layer 120 (formed of a material having a lower refractive index than a material constituting the high refractive index pattern layer 110 [0128]); and
a first protective layer (first base layer 141 [0146] which is formed of TAC [0137], triacetyl cellulose [0129] which is a notoriously well-known protective layer resin),
the polarizing plate having a stack structure in which the polarizer 160, the second refractive index layer 120, the first refractive index layer 110 and the first protective layer 141 are sequentially stacked in that order (Fig. 13), 
wherein the first protective layer 141 comprises a base film comprising triacetylcellulose (TAC [0137]).
Regarding claim 2, Shim teaches that the engraved pattern of the first refractive index layer 110 (Fig. 13) comprises an optical pattern having a curved surface (plurality of grooves GR [0128], Fig. 7).
Regarding claim 3, Shim teaches that the engraved pattern comprises an optical pattern having a truncated lenticular lens shape (plurality of grooves GR [0128], Fig. 7, curved surface 110a functions as a lens surface [0099]).
  Regarding claim 4, Shim teaches that the first refractive index layer 110 (Fig. 13) further comprises a flat portion between adjacent engraved patterns (plurality of grooves GR [0128], Fig. 7).
Regarding claim 5, Shim teaches that a ratio of a maximum pitch of the engraved pattern (A, Fig. 7) to a pitch of the flat portion (C minus A, Fig. 7) can be less than 1 (A/(C – A) = 9/(50-9) = 0.2, Table 2, case #1 [0112]).
Regarding claim 12, Shim teaches that the first refractive index layer 110 is directly on the first protective layer 141 (Fig. 13).
Regarding claim 14, Shim teaches a phase converting layer 150 ([0146]) on another surface of the polarizer 160 that is opposite the one surface (Fig. 13) which provides a physical barrier layer which inherently functions as a second protective layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shim as applied to claims 1-5, 11-12, 14 above, and further in view of Cho (Google Patents English translation of KR 20120127897A).
Shim teaches the polarizing plate comprising the pattern layer comprising the first refractive index layer having at least one engraved pattern and the second refractive index layer having a filling pattern filling at least a portion of the engraved pattern, the first refractive index layer having a higher refractive index than the second refractive index layer, as described above.  Shim is silent regarding a value of a difference in refractive index between the first refractive index layer and the second refractive index layer, even though Shim teaches that there is a difference (the first refractive index having the higher refractive index).
However, Shim teaches that the pattern layer reduces the color shift ([0172]).
Cho teaches that in a pattern layer comprising a first refractive index layer having at least one engraved pattern (micro-pattern 112, para 8 of page 4), and a second refractive index layer having a filling pattern (resin filled in the micro-pattern 112 may be formed of a base 111, para 8 of page 4) filling at least a portion of the engraved pattern 112, with the first refractive index layer 112 having a higher refractive index than the second refractive index layer 111 (inside of the micro-pattern 112 may be filled with a resin having a refractive index of a specific value as well as being formed with air, para 8 of page 4, air having the very low value of 1), a difference in refractive index between the first refractive index layer and the second refractive index layer is 0.1 to 0.3 (para 8 of page 4) which overlaps the claimed range of about 0.30 or less, for the purpose of providing the desired reduction in color shift (para 8 of page 4). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a difference in refractive index between the first refractive index layer and the second refractive index layer, that is within a range of about 0.30 or less, in the pattern layer of the polarizing plate of Shim, in order to obtain the desired reduction in color shift, as taught by Cho.
Claims 7-10, 13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shim as applied to claims 1-5, 11-12, 14, above, and further in view of Shin (US 2014/0293197).

    PNG
    media_image1.png
    419
    596
    media_image1.png
    Greyscale


Shim teaches the polarizing plate as described above. 
Regarding claim 7, Shim also teaches a different descriptive arrangement of the polarizing plate (optical film 908 [0146], Fig. 13 shown above) comprising: 
the polarizer (linear polarization layer 160 [0147]); 
a pattern layer (low refractive layer 120 + high refractive layer 110 [0146]) on one surface of the polarizer 160 (Fig. 13), the pattern layer 120+110 comprising a first refractive index layer (high refractive index layer 110 [0146] includes a plurality of grooves GR [0128]) having at least one engraved pattern (pattern having a plurality of grooves may be an engraved pattern [0012]) and a second refractive index layer (low refractive index layer 120 [0146] formed of a material having a lower refractive index than a material constituting the high refractive index pattern layer 110 [0128]) having a filling pattern (includes a filling material [0128]) filling at least a portion of the engraved pattern (fills the plurality of grooves GR formed in the high refractive index pattern layer 110 [0128]), the first refractive index layer 110 having a higher refractive index than the second refractive index layer 120 (formed of a material having a lower refractive index than a material constituting the high refractive index pattern layer 110 [0128]); and
a phase converting layer (150 [0146]) which can provide a physical barrier layer so as to function as a first protective layer, such that the polarizing plate 908 has a stack structure in which the polarizer 160, the first protective layer 150 on one side of the polarizer, the second refractive index layer 120 and the first refractive index layer 110 on the other side of the polarizer, are sequentially stacked in that order (Fig. 13).  Shim is silent regarding a material of a base film and an in-plane retardation (Re) of the phase converting layer/first protective film 150.
However, Shin teaches that in a polarizing plate, a first protective layer (protective film 100 [0019]) can be a phase converting layer comprising a base film comprising polyethylene terephthalate ([0031]), and has an in-plane retardation (Re) of about 10,000 nm at a wavelength of 550 nm ([0035]) which is within the claimed range of 8,000 nm or more, for the purpose of minimizing change in phase difference depending on wavelengths to prevent rainbow spots and lateral light leakage ([0035]).
Since Shim is silent regarding a material of a base film and an in-plane retardation (Re) of the phase converting layer/first protective film 150, it would have been necessary and hence obvious to have looked to the prior art for suitable ones.  Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the phase converting layer/first protective film of the polarizing plate of Shim, with a base film comprising polyethylene terephthalate, and an in-plane retardation (Re) which is within a range of 8,000 nm or more, to minimize change in phase difference depending on wavelengths, in order to prevent rainbow spots and lateral light leakage, as taught by Shin.
Regarding claim 8, while Shim teaches that the first protective layer comprises a base film, as described above, Shim is silent regarding a primer layer on one surface of the base film, and accordingly, also fails to teach a ratio of a refractive index of the primer layer to a refractive index of the base film of about 1.0 or less.
However, Shin teaches that a protective film for a polarizing plate includes a primer layer on one side of a base film ([0020]) for the purpose of enhancing laminate adhesion, where a ratio of a refractive index of the primer layer to a refractive index of the base film is 1.0 ([0023]) which is within the claimed range of about 1.0 or less, for the purpose of improving transmittance of the polarizing plate to improve the degree of polarization ([0023]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have comprised a primer layer on one surface of the base film of the first protective layer of the polarizing plate of Shim, in order to enhance laminate adhesion, and further, to have provided a ratio of a refractive index of the primer layer to a refractive index of the base film, which is within a range of about 1.0 or less, to improve transmittance of the polarizing plate in order to improve the degree of polarization, as taught by Shin.
Regarding claim 9, Shim is silent regarding a light transmittance of the first protective layer at a wavelength of 550 nm.
However, Shin teaches that a protective film for a polarizing plate has a transmittance of about 90% or more at a wavelength of 550 nm, for the purpose of improving the degree of polarization ([0022]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the first protective layer of the polarizing plate of Shim, with a transmittance of about 90% or more at a wavelength of 550 nm, in order to improve the degree of polarization, as taught by Shin.
Regarding claim 10, Shim fails to teach that the first protective layer is formed by uniaxially stretching a base film comprising a polyethylene terephthalate resin.
However, Shin teaches that in a polarizing plate, a first protective layer (protective film 100 [0019]) can be a phase converting layer comprising a base film comprising polyethylene terephthalate ([0031]) which is uniaxially stretched for the purpose of providing the desired improvement in toughness and surface hardness ([0030]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have formed the first protective layer of the polarizing plate of Shim, by uniaxially stretching a base film comprising polyethylene terephthalate resin, in order to obtain the desired improvement in toughness and surface hardness, as taught by Shin.
Regarding claim 13, Shim teaches that the polarizing plate can further comprise a bonding layer below the second refractive index layer 120 (low refractive pattern layer [0022]) such that the bonding layer is between the polarizer 160 and the second refractive index layer 120 (Fig. 13), for the purpose of providing the desired laminate adhesion, as evidenced by Shin.
Shin teaches that a bonding layer is needed between a polarizer and a second layer, for the purpose of providing the desired laminate adhesion ([0024]).
Regarding claim 15, Shim teaches a phase converting layer 150 ([0146]) on another surface of the polarizer 160 that is opposite the one surface (Fig. 13) which provides a physical barrier layer and which functions as a second protective layer.   Shim is regarding a material of a base film of the phase converting layer/second protective film 150.
However, Shin teaches that in a polarizing plate, a protective layer (protective film 100 [0019]) can be a phase converting layer comprising a base film comprising polyethylene terephthalate ([0031]) which is uniaxially stretched for the purpose of providing the desired improvement in toughness and surface hardness ([0030]).
Since Shim is silent regarding a material of a base film of the phase converting layer/second protective film 150, it would have been necessary and hence obvious to have looked to the prior art for a suitable one.  Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the phase converting layer/second protective film of the polarizing plate of Shim, with a base film comprising polyethylene terephthalate which is uniaxially stretched, in order to obtain the desired improvement in toughness and surface hardness, as taught by Shin.
 Regarding claim 16, Shim teaches that the polarizing plate is included in an organic light-emitting display ([0010]) but fails to teach that it is also included in a liquid crystal display.
However, Shim teaches that the polarizing plate reduces undesired color shift ([0172]).  A polarizing plate is commonly included in a liquid crystal display aside from an organic light-emitting display, for the purpose of providing the desired polarized light.
Shin teaches that a polarizing plate is commonly included in a liquid crystal display, for the purpose of providing the desired polarized light ([0005]) and that it is also desirable to reduce undesired color shift in a liquid crystal display (discoloration [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included the polarizing plate of Shim, in a liquid crystal display, in order to reduce undesired color shift, as well as to obtain the desired polarized light, as taught by Shin.











Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782